DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a substrate transport robot.  Independent Claims 1, 5, and 6 identify the following uniquely distinct combination of features:
Claims 1, 5, and 6: “at least three links, each of the at least three links being configured to rotate within a horizontal plane; a first hand and a second hand, each of the first hand and the second hand being coupled to a distal end portion of the arm such that each of the first hand and the second hand is rotatable about a vertical hand axis, the first hand and the second hand each being configured to support a substrate; at least five actuators that drive the at least three links, the first hand, and the second hand to rotate, respectively;”

The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, nor disclose or teach a motivation to modify Hofmeister in a manner that would achieve the claimed invention, as understood by the Examiner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652